The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 9/06/22.
The application has been amended as follows: 
Claim 1, line 9, --the-- has been inserted before “first”.
Claim 10, line 3, “a hoist” and “the hoist” have both been changed to --the hoist mechanism--.
Claims 11 and 12 have been canceled.
Claim 15, line 2, --of one or both of the first portion and the second portion-- has been inserted after “portion”;
line 4, “both” has been changed to --the--;
and line 5, “an arm” has been changed to --the overlapping arm portions--.
Claim 16, lines 2 and 3, “a” has been changed to --the--;
line 10, “another” has been changed to --the other--;
and line 13, “formations” has been changed to --formation--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/06/22